Devens, J.
Benson was not only a witness, but, as there was evidence tending to prove, was a participant in the assault alleged by the defendant to have been committed upon him. As this assault occurred on the defendant’s premises, it was proper to show, both by Benson’s cross-examination and by the direct evidence of another witness, that he had been forbidden *328by the defendant again to come on the premises, especially when connected with the remark to the other witness, “ You wait a few minutes, and you will see some fun.” This connection of the witness with the transaction might well be deemed by the jury liable to prejudice him in the account which he gave of it.
It was not competent for the plaintiff to prove that the deputy sheriff who had put the defendant in possession of the premises had, two days after, given leave to the plaintiff to enter on the premises and take off his property there at any time during the day of the alleged assault. Such license the officer had no authority to give, and, even if the plaintiff had received a license from the defendant himself, when the defendant resisted his entry, (which appeared by the plaintiff’s own statement, although he contended that the defendant did not motion him away with his hand,) he had no right to persist in it.

Exceptions overruled.